Title: From James Madison to John Armstrong, Jr., 10 November 1806
From: Madison, James
To: Armstrong, John, Jr.



Sir,
Department of State Novemr. 10. 1806.

When possession was delivered to our Commissioners by Mr. Laussat under the Treaty of 30 April 1803 it happened that a small settlement called Bayou Pierre was not included; altho it lies Eastward of the Sabine, is much nearer to our frontier post at Natchitoches, than to the Spanish one at Nacogdoches, and is known to have been a French settlement which was never under Spanish jurisdiction until the Cession of all Louisiana Westward of the Mississippi was made by France to Spain.
From a respect to the principle of actual possession, and a desire to avoid collisions of force whilst a hope remained of peaceable adjustment, the United States have forborne to disturb the Spanish possession and jurisdiction even of that settlement, so indisputably within the limits of our claim.
In this spirit the orders given to the officers of the United States were framed; and it was a fair presumption that the example would have produced a respect at least for our jurisdiction on the Eastern side of the Sabine, and a forbearance to take a military position at Bayou Pierre, where there had not before been more than a guard of half a dozen men.
This reasonable calculation has been disappointed.  The Spanish Commanders thought fit during the last year to send a force with a menacing countenance across the Sabine, which advanced 140 Miles beyond their establishments, and within 18 miles of ours, and with an avowed intention of forming there a military post.  Nor did they retreat to the Western side of that river till the measure was enforced by the approach of a military detachment allotted for the purpose.  Of late, resuming a spirit of invasion and innovation, a body of nearly 1000 cavalry, under an officer of civil as well as Military rank, have advanced within 17 Miles of Natchitoches, whence after a halt of 8 or 10 days, they have taken post at Bayou Pierre, disregarding the requisition to reestablish the status quo, by repassing the Sabine.  From that post they have continued to patrole the Country into the vicinity of Natchitoches
Under such circumstances, the United States might doubtless be justified in employing force in maintainance of the principle referred to, and it appears in fact by the advices last received from Genl. Wilkinson, that misconceiving in some degree the tenor of former instructions, the use of force was meditated in case the Spanish Commander should persist in his refusal to withdraw his troops from the Eastern side of the Sabine.
With this explanation, the orders now transmitted to Genl. Wilkinson, with a view to prevent the effusion of blood if it be not rendered unavoidable by the hostile spirit on the Spanish side, afford a conspicuous proof of the humanity and moderation which direct the proceedings of this government.  A copy of these orders is herewith inclosed; and will enable you to do justice to those motives; as well as to confront and disprove any false accounts which may be transmitted to the Spanish Government or put into circulation.  I have the honor to be &c

James Madison

